Citation Nr: 1533452	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  November 2009 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

Thereafter, in June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge in St. Petersburg, Florida.  A transcript of this hearing was prepared and associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the file, the Board finds that the claims must be remanded for additional development.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  Specifically, he has related these disabilities to noise exposure in service, to include installing camera and film in jet engines with hearing protection.  

At the outset, the Board notes that the Veteran's service treatment records and service personnel records, with the exception of his October 1957 separation examination, are unavailable from the National Personnel Records Center (NPRC) in St. Louis, Missouri due to a fire and cannot be reconstructed.  See September 2009 Memorandum Finding of Unavailability.  Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran was provided a VA examination in October 2009.  The Veteran reported that he served as a camera repairman with daily noise exposure to jet engines and rocket engine noise without use of hearing protection.  The Veteran reported that after service, he worked as a hairdresser and denied any noise exposure.  The Veteran has since retired.  The examiner provided a diagnosis of bilateral sensorineural hearing loss and tinnitus, but opined that she cannot provide an etiological opinion without resorting to mere speculation since the claims file and medical records were not available for review.  

In November 2009, a VA addendum opinion was issued by the October 2009 VA examiner.  The examiner reported that the claims file was made available and has been reviewed.  The examiner noted that the October 1957 separation examination indicates that the Veteran's hearing was within normal limits and there is no record for tinnitus.  The examiner opined that the Veteran's bilateral hearing loss was not due to or a result of noise exposure while serving as a photo repairmen in service.  Further, the Veteran's tinnitus is less likely than not due to or a result of in-service noise exposure while serving as a photo repairmen in military service.  By way of rationale, the examiner noted that the Veteran reported a history of significant noise exposure during military service.  However, his hearing was documented as being within normal limits at the time of separation in 1957.  Therefore, it is the examiner's opinion that the hearing loss was not due to military noise exposure.  With regards to tinnitus, the examiner noted that the Veteran also reported onset to be during military service, which is consistent to tinnitus due to military noise exposure.  However, the examiner referenced the Veteran's normal hearing results at separation and found that "noise induced tinnitus in the presence of normal hearing is not likely."  The examiner also found that "it is possible for tinnitus to be present in the presence of normal hearing but it is not common."  Finally, the examiner noted that certain tests for evaluating the cochlear would support the Veteran's claim, however these types of test was not clinically available at the time of the Veteran's separation from service.  

The Board observes that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate that a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the October 2009 VA examiner provided a diagnosis of bilateral hearing loss and tinnitus.  However, the examiner provided a negative opinion based on normal hearing findings on separation.  The Board finds that the VA examiner's opinion is incomplete because it did not address the Veteran's competent and credible report of in-service noise exposure.  In order for the Board to adequately address Hensley, the Board finds that the Veteran should be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner should explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, and the examiner should discuss the significance of the presence or absence of threshold shifts in regard to the likelihood military noise exposure caused permanent damage. 

At the October 2009 VA examination, the Veteran reported developing tinnitus from service.  The VA examiner rendered the opinion that tinnitus was less likely than not caused by or a result of military noise exposure while serving as a photo repairman, based in part on that examiner's opinion that the claimed hearing loss was not related to service.  As this opinion relies on the inadequate rationale provided for the opinion regarding hearing loss, the examiner's opinion is also inadequate regarding tinnitus.  Thus, tinnitus claim will be remanded to afford the Veteran another VA medical examination.  See Barr, 21 Vet. App. 311.  

Finally, at the June 2015 Board hearing, the Veteran testified that he sought treatment for his hearing impairment at the Pittsburgh VA Medical Center (VAMC) within six months of his discharge from service, and the Orlando VAMC in 1989 from Dr. C and Dr. M and these records are not part of the record.  Pursuant to the Veteran's statements of having received treatment at the VA Medical Centers (VAMC), in particular the Pittsburgh VAMC and Orlando VAMC, the Board finds that remand is necessary to obtain additional and pertinent treatment records.  While on remand, any outstanding pertinent VA treatment records and non-VA healthcare provider should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain pertinent treatment records from the following facilities: 

(A)  VA treatment records from Pittsburgh VAMC since October 1957.

(B)  VA treatment records from the Orlando VAMC from 1989 to present.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to hearing loss and tinnitus treatment that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding records from any private healthcare provider. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine that etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma.  If it is determined that there is another likely etiology for any bilateral hearing loss or tinnitus found, that should be stated.

The VA examiner is asked to comment on the clinical significance of the audiometric findings recorded in the October 1957 separation audiogram, noting the conversion from ASA standards to ISO-ANSI. The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim.

 The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.

4.  After ensuring that the development above has been completed in accordance with the remand instructions, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




